         Case 1:19-cv-07239-VM-SN Document 50 Filed 11/20/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     11/20/2019


PHILLIES,

                                            Plaintiff,                 19-CV-07239 (VM)(SN)

                          -against-                                  CIVIL CASE MANAGEMENT
                                                                       PLAN & SCHEDULING
HARRISON/ERICKSON, INC. et al.,                                               ORDER

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On November 12, 2019, the parties appeared for an Initial Pretrial Conference. After

review of the parties’ joint submission, the following scheduling order is entered pursuant to

Rule 16 of the Federal Rules of Civil Procedure:

        Pleadings and Parties. The parties may amend the pleadings or join additional parties

until Friday, November 15, 2019.

        Discovery. All fact discovery shall be completed by Friday, February 7, 2020. Disclosure

of expert evidence as required by Rule 26(a)(2)(A), (B) or (C), including the identities and

reports of experts, if any, shall be made by Tuesday, March 10, 2020. The disclosure of expert

evidence intended by a party solely to contradict or rebut expert evidence on the same subject

matter disclosed by the opposing party shall be made by Tuesday, March 31, 2020. All expert

discovery shall be completed by Tuesday, April 28, 2020.

        Status Letter. A joint letter informing the Court about the status of discovery shall be

filed with the Court by Friday, January 10, 2020. The letter should address any outstanding

discovery disputes.
        Case 1:19-cv-07239-VM-SN Document 50 Filed 11/20/19 Page 2 of 2



       Settlement Conference. In light of the Court’s busy calendar, settlement conferences

must generally be scheduled at least six to eight weeks in advance. The Court will likely be

unable to accommodate last-minute requests for settlement conferences, and the parties should

not anticipate that litigation deadlines will be adjourned in response to late requests for

settlement conferences. Accordingly, the parties are encouraged to contact Courtroom Deputy

Rachel Slusher with both parties on the line, at (212) 805-0286, to schedule a settlement

conference if they believe it would be productive.

       Summary Judgment Motion. Any party that wishes to file a motion for summary

judgment shall file a pre-motion letter with the Hon. Victor Marrero by Wednesday, May 13,

2020. The parties should file a joint letter request to Judge Marrero if they seek an expedited

summary judgment schedule.

       Trial. The parties request a jury trial. The parties should file a joint letter request to Judge

Marrero if they seek an expedited trial schedule.

SO ORDERED.




DATED:         November 20, 2019
               New York, New York




                                                  2
